Case 13-14919-JDW          Doc 79     Filed 10/03/18 Entered 10/03/18 14:25:19            Desc
                                           Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI


IN RE:                                                               CHAPTER 13 CASE NO:

TERRY VAUGH ROTH and
MARCIA A. ROTH                                                       13-14919-JDW

                     NOTICE OF TRUSTEE’S MOTION TO DISMISS

        Should any party receiving this Notice respond or object to the Motion to Dismiss, such
response or objection is required to be filed on or before October 29, 2018, using the CM/ECF system
or with the Clerk of this Court at the following address:

                                 Shallanda J. Clay Clerk of Court
                                     U. S. Bankruptcy Court
                                 Northern District of Mississippi
                                     703 Highway 145 North
                                      Aberdeen, MS 39730

and a copy must be served on the undersigned Chapter 13 Trustee. If no responses are filed, the
Court may consider said motion immediately after the time has expired. In the event a written
response is filed, the Court will notify you of the date, time and place of the hearing thereon.

                                         CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the following attorneys of
record and/or parties of interest.

Dated: October 3, 2018

                                              LOCKE D. BARKLEY
                                              CHAPTER 13 TRUSTEE

                                              /s/ Melanie T. Vardaman
                                              ATTORNEYS FOR TRUSTEE
                                              W. Jeffrey Collier (MSB 10645)
                                              Melanie T. Vardaman (MSB 100392)
                                              6360 I-55 North, Suite 140
                                              Jackson, Miss. 39211
                                              (601) 355-6661
                                              ssmith@barkley13.com

                                                 1
Case 13-14919-JDW          Doc 79      Filed 10/03/18 Entered 10/03/18 14:25:19          Desc
                                            Page 2 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                              CHAPTER 13 CASE NO.:

TERRY VAUGH ROTH and
MARCIA A. ROTH                                                      13-14919-JDW


                                     MOTION TO DISMISS

        COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, and files this Motion to Dismiss (the “Motion”) in the above referenced case, and in

support thereof states as follows:

        1.     On November 21, 2013, the Debtors’ initiated this proceeding with the filing of

a Voluntary Chapter 13 Petition. The Debtors’ Chapter 13 Plan was confirmed by Order of this

Court on March 27, 2014, for a term of 60 months (Dkt. #33) (the “Confirmed Plan”)

        2.     Through the month of September 2018, the Debtors are $1,943.94 delinquent in

plan payments to the Trustee. Payments continue to accrue at the rate of $648.00 per month

thereafter.

        3.      The sixty (60) month plan term will complete in January 2019. There remains a

balance of $4,490.00 to complete the case and pay the ongoing mortgage claim through January

2019. Based upon the current plan payment, the case will not complete within the term of the

Confirmed Plan.

        4.     The Trustee requests that this case be dismissed or in the alternative requests that

the entry of an order requiring that the Debtors immediately cure the payment delinquency and

pay all future funds necessary for completion of the Confirmed Plan no later than January 24,

2018, failing either, that this case should be dismissed.
                                                  2
Case 13-14919-JDW          Doc 79     Filed 10/03/18 Entered 10/03/18 14:25:19             Desc
                                           Page 3 of 3


       WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon notice and

hearing that this Court enter its order granting the Motion. The Trustee prays for other such general

and specific relief as this Court may deem just.

       Dated: October 3, 2018




                                              Respectfully submitted,

                                              LOCKE D. BARKLEY
                                              CHAPTER 13 TRUSTEE

                                      BY:     /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN (MSB# 100392)
                                              W. Jeffrey Collier (MSB 10645)
                                              Attorneys for the Chapter 13 Trustee
                                              6360 I-55 North, Suite 140
                                              Jackson, Miss. 39211
                                              (601) 355-6661
                                              ssmith@barkley13.com



                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: October 3, 2018

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                   3
